Broyles, C. J.
Traylor sued the defendant railroad company for personal injuries, and his testimony was the only evidence adduced. Upon the conclusion of his testimony, the court, on motion of counsel for the defendant, awarded a nonsuit. The plaintiff’s testimony failed to prove his case as laid, and the judgment awarding a nonsuit was not error for any reason assigned. See Meeks v. A. & B. R. Co., 122 Ga. 266 (50 S. E. 99), and Southern Ry. Co. v. Nichols, 135 Ga. 11 (5) (68 S. E. 789), where the facts were quite similar to those of the instant case.

Judgment affirmed.


MacIntyre and Guerry, jj., concur.